SECOND AMENDMENT TO
COUNTRYWIDE FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN
ORIGINALLY EFFECTIVE AUGUST 1, 1993
AMENDED AND RESTATED EFFECTIVE MARCH , 2000

        Countrywide Financial Corporation, a Delaware corporation (the
“Company”) hereby amends the Countrywide Financial Corporation Deferred
Compensation Plan (the “Plan”), by action of its Board of Directors, to
establish effective dates for elections to defer compensation under the Plan.

1.    Section 3.3(b) is deleted in its entirety and new Section 3.3(b) is hereby
inserted in its place as follows:

  “Subsequent Plan Years. For each succeeding Plan Year, an irrevocable election
for that Plan year, and such other elections as the Committee deems necessary or
desirable under the Plan, shall be made by timely delivering to the Committee,
in accordance with its rules and procedures, before (i) the end of the Plan Year
preceding the Plan Year for which the election is made for deferral of Base
Annual Salary, and (ii) effective January 1, 2003, the September 30th of the
Plan Year for which an Annual Bonus is payable, a new Election Form. If no such
Election Form is timely delivered for a Plan Year, the Annual Deferral Amount
shall be zero for that Plan Year.”


        The Company has caused this Amendment to be signed by its duly
authorized officer as of this 3rd of December, 2002.

Countrywide Financial Corporation





By:     /s/ Anne McCallion             
        Anne McCallion
        Managing Director,
        Chief Administrative Officer
